Dissenting Opinion by
President Judge Bowman :
. The single issue in this case is the constitutionality of á township-wide prohibition of “off-site” advertising sighs'.' The majority admits that “[t]he authority of a township to establish township-wide use prohibitions is not in dispute ..” but .finds that, the prohibition as here enacted.. doe,s not pass .constitutional muster. The majority cannot-point, to any lack of power in the town*455ship authority to enact such an ordinance, as such power clearly exists. Exton Quarries, Inc. v. Zoning Board of Adjustment, supra. Rather, the majority rests its reversal of the court below on thé failure of the Zoning Board to bring forth evidence of reasonableness and proper exercise of the power to zone when the questioned ordinance was first challenged on constitutional-grounds. In effect, the majority would place the burden of going forward in the first instance not On the attacking party but on the municipality.
I cannot agree with such a doctrine. While the majority opinion does not declare total use prohibitions unconstitutional per se, it nonetheless imposes an unfairly heavy burden on the enacting authority to justify its enactments. It is basic zoning law that a zoning board may not act without purpose or authority for “e. . . the power to thus regulate does not extend to an arbitrary, unnecessary or unreasonable ' intermeddling with the private ownership of property . . .’ ”. Exton at 58. The majority conclusion, while paying lip service to the well established presumption of validity which attaches to properly enacted zoning ordinances in reality destroys it and creates a new presumption against the municipality of arbitrary action in enacting a total use prohibition which must be rebutted by adequate evidence.
I do not believe that prior Supreme Court pronouncements can or should permit us to reach such a' result. In the Norate case cited by the majority, ¿n ordinance prohibiting “off-site” advertising signs was declared unconstitutional because it was “. . . too’ general, too broad and unreasonable”. 417 Pa. at 407. The Exton case clarified the Norate holding by establishing the test which must be passed for a total use prohibi-' tion to be declared constitutional. “ [W] e believe’ that' a zoning ordinance which totally excludes a particular *456business from an entire municipality must bear a more substantial relationship to the public health., safety, morals and general welfare than an ordinance which merely confines that business to a certain area in the municipality” Boston at 60. The substance of Exton is that a municipality must be more scrupulous in assessing alternative plans, weighing the benefits and burdens, and fitting the remedy to the complaint when it creates a use prohibition than when it merely geographically restricts a use. Nowhere, however, does the Ex-ton court disturb the presumption of validity that attaches to validly enacted ordinances. “A challenge to the constitutionality of a zoning ordinance must overcome the presumption of its validity. The burden of doing so, though heavy, is maintainable. . . .” Exton at 58.
All the cases cited by the majority in which use prohibitions were struck down involve peculiar factual postures and individually independent reasons for such a determination not here relevant. The Norate ordinance was overbroad; the Exton prohibition of quarrying was deemed inappropriate because of alternative methods of regulation and the lack of danger to public health and welfare; in Ammon R. Smith Auto Co. Appeal, supra, the ordinance prohibited an already lawful nonconforming use; in Girsh Appeal, supra, citing Exton, multiple family structures were not permitted anywhere in the township and the ordinance was declared unreasonable and exclusionary. Here, we are not faced with an over-broad ordinance, questionable evidence, an existing nonconforming use, or an exclusionary purpose. In fact, the record is remarkably barren of any evidence either in support of the sign prohibition as proper and constitutional or against it as arbitrary, or overbroad. Absent some evidence cutting one way or the other, I can*457not say with the finality which the majority asserts that the ordinance here is unconstitutional.1 ■
The majority admits, if only by implication, that it has no conclusive authority for placing-the. burden of going forward on the township. It argues that because the Zoning Board is better equipped to show the more “substantial relationship” mandated, by Exton, the Board is logically put on the defensive by a constitutional challenge. I agree that the municipality must, . . withstand the severe scrutiny of its rationale-. but it must at least know on which front it is being attacked before being required- to -return fire. The Zon*458ing Board of Montgomery Township should not be put at peril by an unsupported constitutional attack.
In this case we have none of the compelling reasons such as economic hardship or geographic suitability found in Exton or the logic that “[ajpartment living is a fact of life that communities . . . must learn to accept”. Girsh at 246: I cannot subscribe to the extreme position of a declaration of unconstitutionality absent some showing of similarly compelling reasons to overturn presumed validity. I therefore dissent.

 This case came before the Zoning Board upon an “[application . . . requesting a variance or special exception .to Article IX, Signs, LI Industrial District, Section 903A to maintain' two presently erected 'off premises’ signs . . . advertising a business on Route 309”; which application was advertised as the subject matter of the hearing conducted by the Board. Early in the hearing when appellant’s counsel was ashed whether he sought an exception or'a Variance he declined to be specific and shortly thereafter disclosed— apparently for the first time — that he was attaching the constitutionality of the ordinance as a whole and sought neither an exception nor a variance. The remainder of the record consists of’little more than evidence describing the size, mahéiip, location add circumstances surrounding the'erection of the disputed signs a‘ñd ir-" relevant evidence of other signs as enjoying lawfúl nonconforming use status. - ’ ■
For some unexplained reason,' the proceedings thereafter" are treated as an appeal from the action of the Zoning officer in re-vohing the sign permits previously and unlawfully - issued. I am" not now necessarily concerned with the propriety of such"' procedure, and do not here pass upon it.' That the Zoning Board believed it was to be concerned with an application for a variance or exception only to be suddenly confronted with a constitutional attach upon the zoning ordinance as a whole demonstrates the unreality and practical illogic of the majority opinion, in this case, casting' the presumption of invalidity upon the zoning ordinance- in question and demanding that the municipality come forward with' evidence to overcome this newly created presumption.